Court of Appeals
of the State of Georgia

                                         ATLANTA,____________________
                                                  December 17, 2018

The Court of Appeals hereby passes the following order:

A19I0120. TAMBERCON, LLC v. JACQUELINE BOSBY et al.

      Upon review of this application for interlocutory appeal, it is hereby
GRANTED. Applicant Tambercon, LLC shall have ten days from the date of this
order to file a notice of appeal in the trial court. If Tambercon, LLC has already filed
a timely notice of appeal from the order at issue here, it need not file a second notice.
The clerk of the trial court is directed to include a copy of this order in the record
transmitted to the Court of Appeals.

                                         Court of Appeals of the State of Georgia
                                                Clerk’s Office, Atlanta,____________________
                                                                          12/17/2018
                                                I certify that the above is a true extract from
                                         the minutes of the Court of Appeals of Georgia.
                                                Witness my signature and the seal of said court
                                         hereto affixed the day and year last above written.


                                                                                         , Clerk.